PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/740,184
Filing Date: 10 Jan 2020
Appellant(s): Kawashima et al.



__________________
Matthew G. Osterhaus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/12/2022.


Claims 1-8 and 10-21 are pending on this application 
	1) Claims 1-8, 10-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 1-8 and 21 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	2) Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Ginetti U.S. patent No. 5,831,566.
3) Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Ginetti U.S. patent No. 5,831,566 in view of Otake Pub. No. 2005/01168552. 

A.	Ground of Rejection No. 1 (pages 6-9 of appeal Brief):
Appellant Arguments:
The Examiner rejected claims 1-8 and 10-21 under 35 U.S.C. § 112(a), as allegedly failing to comply with the written description requirement. In particular, the Examiner suggested that the subject matter "the first and second control resistor are independent of the received plurality digital signals" which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor... had possession of the claimed invention.” Final Office Action, page 4. 
The Appellant traverses this rejection by states Independent claims 1, 10, and 17 fully comply 
The digital- to-analog converter Fig. 9 of Application 

    PNG
    media_image2.png
    518
    285
    media_image2.png
    Greyscale


Appellant’s application paragraph [0054] states”
The resistors 84 may have any suitable value depending on
implementation. For example, the resistors 84 between the switches
82 may be on the order of 10 Ohms, 100 Ohms, 1 Kiloohm, 1
Megaohm, etc. Further, in some embodiments, the supply section 78
and reference section 80 may have control resistors R_up 88 and
R_dn 90, respectively. The control resistors 88 and 90 may not have
switches 82 to place them in parallel, but rather stay in series
regardless of control signals 86 and output voltage 38.
Additionally, because the control resistors 88 and 90 are in series
with the other resistors 84, as well as each other, the control resistors
88 and 90 may have independent impedance values from each other
and/or the other resistors 84. Furthermore, by adjusting the values
of the control resistors R_up 88 and R_dn 90, the dynamic range
of output voltages 38 of the DAC 28 may be varied. In some
embodiments, the control resistors 88 and 90 may be set to the same
impedance value as the other resistors 84 and/or may be omitted.
Specification, paragraph [0054] (Emphasis added.)” 
Indeed, one of ordinary skill in the art would recognize that the Appellant, via the
specification, was in possession of the claimed subject matter at the time of filing. Since the
present claims do not depart from the disclosure as filed, the Appellant asserts that the rejection under 35 U.S.C. § 112(a) is improper, and respectfully requests reversal of the Examiner’s rejection under 35 U.S.C. § 112(a) of claims 1-8 and 10-21.

	Response to Appellant’s argument. 
Examiner respectful disagrees from the following: 
Appellant’s application does not have any written description that support how to adjusting the values of the control resistors R_up 88 and R_dn 90 in Fig. 9 of the application.  
	Fig. 3 of Reference Ginetti U.S. patent No. 5,831,566 disclose the digital-to-analog converter (Col. 4 lines 13-14)

	
    PNG
    media_image3.png
    726
    496
    media_image3.png
    Greyscale

	Reference Ginetti’s Col. 7 lines 9-20 “The general structure of this alternative embodiment as shown in FIG. 3 will now be described. The abbreviations MSB and LSB will be used to represent respectively, "most significant bit" and "least significant bit", as before. A 6-bit digital input is decoded by an MSB decoder 220a and an LSB decoder 220b. More particularly, high bits d[5:3] are decoded by the MSB decoder 220a, and low bits d[2:0] are decoded by the LSB decoder 220b. The decoded input signal is used to control sets of PMOS transistors 230 and 234 and sets of NMOS transistors 232 and 236. Resistor strings 140, 144, 146, and 142 are used to divide the voltage. The voltage output is developed at V.sub.OUT”.
	The digital to analog converter Fig. 3 of Reference Ginnetti cited from the non-final office action mailed on 12/08/2020 disclosed a first resistor ladder 140, a first control Resistor RMSB 144, a second resistor ladder 142 second control resistor RMSB 146; Fig. 3 of Ginnetti clearly described how to adjust the impedance value of the first control resistor RMSB 144 and the second control resistor RMSB 146 by turn on or turn off the switching transistors MPN0…MPM7 and the switching transistors MNM0…MNM7 to varying to output Voltage “Vout” based on control signals (signals from MSB DECODER 220a to control the switching transistors MPN0…MPM7, MPN0…MPM7 of control resistor RMSB 144 and control resistor RMSB 146 to vary to Vout).
	Since Fig. 3 of reference Ginetti clearly described how to adjust the impedance value of the first control resistor RMSB 144 and the second control resistor RMSB depended on signals 210a d[5:3], while appellant’s application does not describe how to adjust impedance value of the first and second control resistors. Appellant amended to independent claims 1, 10 and 17 filed on 08/04/2021 the new subject matter “wherein the first control resistor and the second control resistor… independent of the received plurality of digital signals” to overcome the teaching of the reference. However, paragraph 0045 or paragraph 0052 as pointed out by appellant on pages 6-9 of appeal brief to support the new subject matter of amended claims 1, 10, and 17 does not described the subject matter “wherein the first control resistor and the second control resistor… independent of the received plurality of digital signals” of claims 1, 10 and 17.
Furthermore, one ordinary skill in the art would recognized that independent claims 1, 10, and 17 are drawing to digital-to-analog converter; therefore, any input configures to control the digital-to-analog converter must be in digital format to meet the requirement of digital-to-analog converter to perform digital to analog conversion.
One ordinary skill in the art would not recognize the subject matter  “wherein the first control resistor and the second control resistor… independent of the received plurality of digital signals” of claimed invention failing to comply with the written description requirement, Appellant, via the specification, present claims 1, 10, and 17 departed from the disclosure digital-to-analog converter as filed, the Examiner that the rejection under 35 U.S.C. § 112(a) is proper, and respectfully requests sustain of the Examiner’s rejection under 35 U.S.C. § 112(a) of claims 1-8 and 10-21.

B.	Ground of Rejection No. 2 (pages 10-15 of appeal Brief; regarding to 35 U.S.C. § 102(a)(1) as anticipation rejection):
Appellant Arguments (pages 11-15 of appeal Brief): 
Ginetti does not anticipate control resistors that operatively set a dynamic range of an analog
output “independent of the received plurality of digital signals,” as recited in independent claim 1 and analogously recited in independent claims 10, and 17.

Response to Appellant’s argument. 
Examiner respectful disagrees from the following: 
Fig. 9 of Appellant’s application.

    PNG
    media_image2.png
    518
    285
    media_image2.png
    Greyscale


Appellant’s application paragraph [0054] states”
The resistors 84 may have any suitable value depending on
implementation. For example, the resistors 84 between the switches
82 may be on the order of 10 Ohms, 100 Ohms, 1 Kiloohm, 1
Megaohm, etc. Further, in some embodiments, the supply section 78
and reference section 80 may have control resistors R_up 88 and
R_dn 90, respectively. The control resistors 88 and 90 may not have
switches 82 to place them in parallel, but rather stay in series
regardless of control signals 86 and output voltage 38.
Additionally, because the control resistors 88 and 90 are in series
with the other resistors 84, as well as each other, the control resistors
88 and 90 may have independent impedance values from each other
and/or the other resistors 84. Furthermore, by adjusting the values
of the control resistors R_up 88 and R_dn 90, the dynamic range
of output voltages 38 of the DAC 28 may be varied. In some
embodiments, the control resistors 88 and 90 may be set to the same
impedance value as the other resistors 84 and/or may be omitted.
Specification, paragraph [0054] (Emphasis added.)” 

With respect to claim 1 (equated to Fig. 9 and paragraph 0054 of appellant’s application)
Claim 1. (currently amended) An electronic device (Fig. 9 appellant’s application) comprising: a digital to analog converter (28) configured to: receive a plurality of digital signals (transistors 82 received digital signals 86s) ; and output a plurality of analog signals (analog signals output from first resistor ladder 84s of 78; and analog signals output from second resistor ladder 84s of 80)  based at least in part on the received plurality of digital signals (transistors 82s received digital signals 86s); and a power source (VDD of Fig. 9)  configured to supply current (current via switching transistors 82s) to the digital to analog converter (28) ; wherein the digital to analog converter (28) comprises: a first resistor ladder section (resistor ladder 84s of section 78) configured to electrically couple an output node (Vout 38) of the digital to analog converter (28) to the power source (VDD) via a first number of resistors in series (number of resistor 84s of section 78 in series); a second resistor ladder section (resistor ladder 84s of section 80)  configured to electrically couple the output node (Vout 38)  to a reference voltage (VSS in Fig. 9) via a second number of resistors in series (number of resistors 84 of section 80 in series), wherein a sum (sum of resistors 84 in section 78 and sum of resistor in section 80) of the first number of resistors a first control resistor (R_up 88) disposed between the power source (VDD)  and the output node (Vout 38); and a second control resistor (R_dn 90) disposed between the reference voltage (VSS)  and the output node (Vout 38), wherein the first control resistor (R_up 88)  and the second control resistor (R_dn 90) , in conjunction with each other (conjunction of R_up 88 and R_dn), are configured to set a dynamic range  of the plurality of analog signals (dynamic range of analog signals outputs from first resistor ladder 84s of section 78 and dynamic range of analog signals from resistor ladder 84s of section 80)  independent of the received plurality of digital signals (control resistor R_up 88 and control resistor R_dn 90 independent of received digital signals 86s).

Response to Appellant’s argument. 
Examiner respectful disagrees from the following: 
	Fig. 3 of Reference Ginetti U.S. patent No. 5,831,566 disclose the digital-to-analog converter (Col. 4 lines 13-14).


    PNG
    media_image3.png
    726
    496
    media_image3.png
    Greyscale

	Reference Ginetti’s Col. 7 lines 9-20 “The general structure of this alternative embodiment as shown in FIG. 3 will now be described. The abbreviations MSB and LSB will be used to represent respectively, "most significant bit" and "least significant bit", as before. A 6-bit digital input is decoded by an MSB decoder 220a and an LSB decoder 220b. More particularly, high bits d[5:3] are decoded by the MSB decoder 220a, and low bits d[2:0] are decoded by the LSB decoder 220b. The decoded input signal is used to control sets of PMOS transistors 230 and 234 and sets of NMOS transistors 232 and 236. Resistor strings 140, 144, 146, and 142 are used to divide the voltage. The voltage output is developed at V.sub.OUT”.

Rejection of Claim 1. (currently amended), Fig. 3 of Ginnetti discloses an electronic device (Fig. 3) comprising: a digital to analog converter (200; Col. 4 lines 13-14) configured to: receive a plurality of digital signals (transistors MPL0…MPL7 and  MNL0…MNL7 received digital signals 228 and 226  from LSB DECODER 220b); and output a plurality of analog signals (analog signals output from first resistor ladder RSLB 140 and analog signals output from second resistor ladder RSLB 142) based at least in part on the received plurality of digital signals (transistors MPL0…MPL7and  MNL0…MNL7 received digital signals from LSB DECODER 220b); and a power source (VDD of Fig. 3)  configured to supply current (current via switching transistors MPL0…MPL7 and  MNL0…MNL7) to the digital to analog converter (200; Col. 4 lines 13-14) ; wherein the digital to analog converter (200; Col. 4 lines 13-14) comprises: a first resistor ladder section (resistor ladder RSLB 140 section) configured to electrically couple an output node (VOUT) of the digital to analog converter (200) to the power source (VDD) via a first number of resistors in series (number of resistor RPL0…RPL7 in series of RSLB 140 section); a second resistor ladder section (resistor ladder RLSB 142 section)  configured to electrically couple the output node (VOUT)  to a reference voltage (VSS) via a second number of resistors in series (number of resistors RNL0….RNL7 in series), wherein a sum (sum of resistors RPL0…RPL7 and sum of resistors RNL0….RNL7) of the first number of resistors in series (number resistors RPL0…RPL7 in series of RLSB 140) and the second number of resistors in series  (number resistors RNL0….RNL7 in series of RLSB 142) is the same (same of number of resistors RPL0…RPL7 in section RLSB 140 to number of resistors RNL0….RNL7 in series of RLSB 142) for each of the plurality of analog signals (analog signals from first resistor ladder RLSB 140 and analog signals from second  resistor ladder RLSB 142); a first control resistor (resistor RMSB 144 controlled by switching on or off  transistors MPM0…MPM7) disposed between the power source (VDD)  and the output node (VOUT Node); and a second control resistor (Resistor RMSB 146 controlled by switching on or off  transistors RNM0 ….RNM6) ) disposed between the reference voltage (VSS)  and the received digital signals 226 and 228 from LSB DECODER 220b) .
	Claim 1 as anticipated by digital-to-analog converter by Fig. 3 of Reference Ginetti as discussed from above. Fig. 3 of Ginetti discloses the first and second control resistor (control impedance for first resistor RMSB 144 and second control impedance of second resistor RMSB 146) are independent (control impedance range of resistor RMSB 144 and control impedance range resistor RMSB 148 do not depended on the digital signal 228 and 226 from LSB decoder 220b) of the received plurality digital signals (received digital signals 226, 228 from LSB decoder 220b to switching on or off the transistors MPL0…MPL7 and MNL0…MNL7 for the first 140 and second 142 resistors ladders ).
Foregoing reasons,  Fig. 3 of Ginetti clearly discloses control resistors (control impedance of resistor RMSB 144 and control impedance of resistor RMSB 144) that operatively (operatively by switching on or off transistor MPM0…MPM7and RNM0…RNM7) set a dynamic range (change of impedance range of resistor RMSB 144 and resistor RMSB 146 by switching on or off transistor MPM0…MPM7 and RNM0…RNM7)  of an analog output (analog output Vout varies depended of change in impedance of control resistors RMSB 144a and 146) independent of the received plurality of digital signal (controlling impedance of resistors RMSB 144 and 146 do not depend on the received digital signal 228 and 226 from LSB DECODER 120b) as recited in independent claim 1 and analogously recited in independent claims 10, and 17.
For at least the reasons stated above from Fig. 3 of Ginetti, the Examiner submits that the control resistor strings RMSB 144 and control resistor RMSB 146 of Ginetti reasonably independent (control impedance of RMSB 144 and RMSB 146 do/does not depend on digital signals 226 and 228)  of the received plurality of digital signals (received digital signals 226 and 228) ,” as recited in independent claim 1, “independent of the received thermometer coded digital data,” (independent of thermometer coded digital data 226, 228; Col. 5 line 10 disclose “Thermometric decoding of digital data 226 and 228) as recited in independent claim 10, or “independent of the digital data,”(digital data 226 and 228) as recited in independent claim 17. As such, Examiner submits that Ginetti clearly anticipated independent claims 1, 10, and 17 and would the independent claims be obvious in light of Ginetti. Moreover, taken alone or in combination, the Examiner submits that Otake does alleviate the deficiencies of Ginetti. Reference Otake discloses a resistor string prior to an output node and a second resistor string after the output node, relative to reference voltages, that properly construed as the recited control resistors. As such, Examiner respectfully requests sustain of the Examiner’s rejection under 35 U.S.C. § 102 of independent claims 1, 10, and 17 as well as the claims dependent therefrom.

	Ground of Rejection No. 3 (page 15 of appeal Brief; regarding to 35 U.S.C. § 103 as obvious rejection of claim 16):
Appellant’s Arguments (page 15 of appeal Brief): 
As stated above, the Appellant submits that neither Ginetti nor Otake anticipate
independent claims 1, 10, and 17, and neither would the independent claims be obvious in light
of Ginetti and Otake. Furthermore, based at least on its dependency from independent claim 10,
the Appellant asserts that the dependent claim 16 is not obviated by Ginetti and Otake. As such,
the Appellant respectfully requests reversal of the Examiner’s rejection under 35 U.S.C. § 103 of

Response to Appellant’s argument
From the anticipated of independent claims 1, 10 and 17 from the teaching of Fig. 3 Ginetti’s reference as discussed above, Examiner submits that Ginetti anticipated independent claims 1, 10, and 17, and would the independent claims be obvious in light of Ginetti view of Otake. Furthermore, based at least on its dependency from anticipation of independent claim 10, Examiner asserts that the dependent claim 16 is obviated by Ginetti in view of Otake. As such, the Examiner respectfully requests sustain of the Examiner’s rejection under 35 U.S.C. § 103 of dependent claim 16.

CONCLUSION
II.	It is believed that the anticipated rejections of claims 1-8, 10-15 and 17-20 under 35 USC & 102(a)(1) based on Ginetti’s reference and obvious rejection of claim 16 based Ginneti’s reference  in view of Otake’s reference are proper and should be sustained.  

/LINH V NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        
Conferees:
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                


                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.